Exhibit 10.57.2

First Amendment to the
Change-in-Control Agreement for Robert H. Steinfeld

THIS FIRST AMENDMENT to the Change-in-Control Agreement by and between IMS
Health Incorporated (the “Company”) and Robert H. Steinfeld (“Executive”) dated
August 6, 1998 (the “Change-in-Control Agreement”) shall become effective as of
January 1, 2007.

WHEREAS, the Company and Executive entered into the Change-in-Control Agreement
effective as of August 6,1998; and

WHEREAS, the Company and Executive also entered into an Employment Agreement 
effective as of November 14, 2000 and amended and restated the Employment
Agreement effective as of February 11, 2003 and further amended the Employment
Agreement by a First Amendment to the Employment Agreement effective January 1,
2005 (the “Employment Agreement”); and

WHEREAS, pursuant to Section 12 of the Employment Agreement, no payment or
benefit under the Change-in-Control Agreement shall be made or extended which
duplicates any payment or benefit under the Employment Agreement, but Executive
shall remain entitled to any right or benefit under the Change-in-Control
Agreement if and to the extent that such right or benefit is more favorable to
Executive than a corresponding provision of the Employment Agreement; and

WHEREAS, pursuant to Section 3(b)(vi) of the Change-in-Control Agreement, in the
event of Executive’s termination of employment by the Company without Cause or
by Executive for Good Reason during the 24-month period following a Change in
Control of the Company (as such capitalized terms are defined in the
Change-in-Control Agreement), Executive is entitled to receive retiree medical
and life benefits from the Company starting at age 55 regardless of Executive’s
attained age at the time of his termination of employment; and

WHEREAS, the retiree medical and life benefits provided to Executive under
Section 3(b)(vi) of the Change-in-Control Agreement are more favorable to
Executive than the retiree medical and life benefits provided to Executive under
the Employment Agreement inasmuch as the Employment Agreement requires Executive
to have attained age 55 in order to be eligible for retiree medical benefits and
does not provide retiree life benefits; and

WHEREAS, the Company and Executive desire to amend the Change-in-Control
Agreement to clarify the retiree medical and life benefits provided pursuant to
Section 3(b)(vi) thereof and to modify the terms of Section 3(b)(v) of the
Change-in-Control Agreement concerning the medical and life benefits provided
during the three-year period following a change in control of the Company.

NOW, THEREFORE, in consideration of the foregoing, the Company and Executive
hereby agree as follows:


--------------------------------------------------------------------------------


1.                                       Section 3(b)(v) of the
Change-in-Control Agreement is amended to read in its entirety as follows:

“During the three-year period following your termination of employment, you will
receive fully subsidized COBRA coverage (grossed up for your taxes) under the
Company’s health plan for so long as it is available and thereafter you will be
paid cash payments equivalent on an after-tax basis to the value of the health
plan benefits you would have received under the Company’s health plan had you
continued to be employed during such three-year period, with such payments to be
made by the Company to you on a monthly basis (it being understood that the
Company payments to you attributable to the health plan benefits will be equal
on an after-tax basis to the monthly premium cost to you to purchase such health
plan benefits separately, which shall not exceed the highest risk premium
charged by a carrier having an investment grade or better credit rating).  You
will also receive during such three-year period cash payments equivalent on an
after-tax basis to the value of the life insurance benefits you  would have
received under the Company’s life insurance plan had you continued to be
employed during such three-year period, with such payments to be made by the
Company to you on a monthly basis (it being understood that the Company payments
to you attributable to the life insurance plan benefits will be equal on an
after-tax basis to the monthly premium cost to you to purchase such life
insurance plan benefits separately, which shall not exceed the highest risk
premium charged by a carrier having an investment grade or better credit
rating).  Notwithstanding the foregoing, the benefits described in this Section
3(b)(v) shall constitute secondary coverage with respect to any health or life
insurance benefits actually received by you in connection with any subsequent
employment (or self-employment) during the three-year period following your
termination.”

2.                                       Section 3(b)(vi) of the
Change-in-Control Agreement is amended to read in its entirety as follows:

“When you attain age 55, if you are eligible to participate in the Company’s
retiree health and life insurance plans, you will receive monthly payments from
the Company to reimburse you for your cost to participate in those plans,
grossed up for your taxes.  If you are not eligible to participate in the
Company’s retiree health and life insurance plans, you will instead receive cash
payments equivalent on an after-tax basis to the value of the retiree health and
life insurance benefits you would have received under the Company’s retiree
health and life insurance plans (providing benefits no less than those provided
on August 6, 1998) had you qualified for full retiree health and life insurance
benefits under the Company’s retiree health and life insurance plans, with such
payments to be made by the Company to you on a monthly basis (it being
understood that the Company payments to you attributable to the health and life
insurance benefits will be equal on an after-tax basis to the monthly premium
cost to you to purchase such benefits separately, which shall not exceed the
highest risk premium charged by a carrier

2


--------------------------------------------------------------------------------


having an investment grade or better credit rating).  Notwithstanding the
foregoing, the benefits described in this Section 3(b)(vi) shall constitute
secondary coverage with respect to any health or life insurance benefits
actually received by you in connection with any subsequent employment (or
self-employment) or otherwise following your attainment of age 55.”

IN WITNESS WHEREOF, Executive has hereunto set his hand and the Company has
caused this instrument to be duly executed as of the 23rd day of February, 2007.

 

IMS HEALTH INCORPORATED

 

 

 

 

 

By:

/s/ David R. Carlucci

 

 

Name: David R. Carlucci

 

Title: Chairman, Chief Executive Officer and President

 

 

 

/s/ Robert H. Steinfeld

 

 

Robert H. Steinfeld

 

3


--------------------------------------------------------------------------------